Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2004

Wyatt VI Inc v. Govt of VI
Precedential or Non-Precedential: Precedential

Docket No. 02-2695




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Wyatt VI Inc v. Govt of VI" (2004). 2004 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  PRECEDENTIAL                Appeal from the District Court of the
    UNITED STATES COURT OF                                 Virgin Islands
            APPEALS                           (D.C. Civil Action No. 02-cv-00029)
     FOR THE THIRD CIRCUIT                    District Judge: Honorable Raymond L.
          ____________                                         Finch

      Nos: 02-2695/3762
         _____________                              Argued on April 30, 2003
  WYATT, VIRGIN ISLANDS, INC.
                                              Before: ROTH, MCKEE and COWEN
           HOVENSA, LLC,                                Circuit Judges

    Intervenor-Plaintiff in District Court      (Opinion filed: October 12, 2004)

                      v.
                                             Iver A. Stridiron
   GOVERNMENT OF THE VIRGIN                  Attorney General
 ISLANDS BY AND THROUGH THE
VIRGIN ISLANDS DEPARTMENT OF                 Elliott M. Davis
     LABOR; CECIL BENJAMIN,                  Solicitor General
   IN HIS OFFICIAL CAPACITY AS
  COMM ISSIONER OF THE VIRGIN                Douglas J. Juergens (Argued)
ISLANDS DEPARTMENT OF LABOR                  Maureen Phelan
                                             Richard S. Davis
  VIRGINIE GEORGE; MALCOLM                   Assistant Attorney General
   MACCOW; EDGAR BARRIOS;                    Department of Justice
        CLAUDE GAINE                         48B-50C Kronprindsens Gade
                                             GERS Building, 2 nd Floor
Intervenors-Defendants in District Court     St. Thomas, VI 00802

                                             K. Glenda Cameron (Argued)
   Government of the Virgin Islands,         Lee J. Rohn
                                             Law Office Lee J. Rohn
         Appellant in 02-2695                1101 King Street, Suite 2
                                             Christiansted
                                             St. Croix, USVI, 00820
 Virginie George, Malcolm M accows,
  Edgar Barrios and Claude Gaines,                 Counsel for Appellants

          Appellants in 02-3762
Charles E. Engeman (Argued)                        DRA is enforceable and (2) an injunction
Ogletree, Deakins, Nash, Smoak &                   to prohibit the Commissioner of the
Stewart                                            Department of Labor from interfering with
1336 Beltjen Road                                  their use of the DRA. The District Court
Suite 202                                          granted declaratory relief in plaintiffs’
Charlotte Amalie, St. Thomas, VI 00802             favor. Although the defendants raise many
                                                   grounds on appeal, the only issue we need
W. Carl Jordan                                     address is whether the plaintiffs’ action for
Tara Porterfield (Argued)                          declaratory and injunctive relief is ripe for
Vinson & Elkins L.L.P.                             judicial review. For the reasons we state
2300 First City Tower                              below, we conclude that, under Public
1001 Fannin Street                                 Service Commission v. Wycoff Co., Inc.,
Houston, TX 77002-6760                             344 U.S. 237 (1952), there is no “case of
                                                   actual controversy” here as is required by
George H. T. Dudley                                28 U.S.C. § 2201(a). Thus, plaintiffs’
Micol L. Morgan                                    cause of action is not ripe for review.
Dudley, Topper and Feuerzeig, LLP                             I. BACKGROUND
Law House, 1A Frederiksberg Gade                          In 2001, HOVENSA awarded
Charlotte Amalie, St. Thomas                       Wyatt a contract to provide maintenance
U.S. Virgin Islands 00802                          and other services at HOVENSA’s oil
                                                   refinery in St. Croix, Virgin Islands. In
                                                   November 2001, Wyatt began accepting
       Counsel for Appellees                       employment applications in the Virgin
                                                   Islands. As a condition of employment,
                                                   Wyatt required all applicants to sign the
                                                   DRA. Under the DRA, each applicant
                                                   agreed to submit to binding arbitration all
               OPINION
                                                   claims arising from the applicant’s
                                                   candidacy for employment or the terms
ROTH, Circuit Judge                                and co nd itio ns of an y offer of
                                                   emp loymen t.1         W yatt’s p a r e nt
       Plaintiffs, Wyatt V.I., Inc., and
HOVENSA, L.L.C., brought an action for
declaratory and injunctive relief in the              1
                                                        The Dispute Resolution Agreement
District Court of the Virgin Islands. The          provides in relevant part:
dispute arose from the requirement Wyatt
imposed on prospective employees that                 NOTICE TO ALL APPLICANTS
they sign a Dispute Resolution Agreement
(DRA) as a condition of employment.                      If you wish to be considered
Plaintiffs sought (1) a declaration that the       for employment with Wyatt V.I.,

                                               2
                                           corporation, Wyatt Field Services Co.,
                                           doe s not requ ire app licants f or
                                           employment on the mainland United States
Inc. (“Wyatt”), you must read and
                                           to sign a DRA.
sign the fo llowing Dispute
                                                   Prospective employees complained
Resolution Agreement.        Your
                                           to the Virgin Islands Department of Labor
application will not be considered
                                           about the DRA. As a result of these
until you h ave s igned the
                                           complaints, the Commissioner of the
Agreement. If you desire to do so,
                                           Department of Labor sent two letters to
you may take this document with
                                           Wyatt requesting that Wyatt “cease and
you to review. You must, however,
                                           desist” its use of the DRA. In the first
return a signed copy of the
                                           letter, dated December 20, 2001, the
Agreement with your application if
                                           Commissioner wrote to Todd Reidlinger,
you wish to continue the
                                           a manager at Wyatt in the Virgin Islands,
application process.
                                           “[t]he agreement is improper and illegal; it
                                           does not serve as a portrayal of reasonable
     Dispute Resolution Agreement
                                           and fair labor/management relations.” The
                                           C o m m i s s i o n e r a l s o asse r te d th e
                                           Department of Labor’s belief that the DRA
        I recognize that differences
                                           violated the Virgin Islands Wrongful
may arise between Wyatt and me in
                                           Discharge Act (WDA), 24 V.I.C. § 76.
relation to my application for
                                           Then in a February 1, 2002, letter, sent to
employment. Both Wyatt and I
                                           Carmelo Rivera, a human resources
agree to resolve any and all claims,
disputes or controversies arising
out of or relating to my application
or candidacy for employment or the         or harassment on the basis of age,
terms and conditions of any offer of       race, religion, disability, national
employment exclusively by final            origin or other basis prohibited by
and binding arbitration before a           state, federal, or territorial law; or
neutral arbitrator pursuant to the         c la im s f or breach of any
American Arbitration Association’s         e m p l o ym e n t a g r e e m e n t o r
National Rules for the Resolution of       promises; and any claims for
Employment Disputes, a copy of             personal injury or property damage.
which is available at www.adr.org          This agreement extends to disputes
or from Wyatt. By way of example           with or claims against Wyatt V.I.,
only, some of the types of claims          Inc., HOVENSA, L.L.C., and any
subject to final and binding               of their related or affiliated
arbitration include claims for an          companies, entities, employees or
alleged wrongful decision not to           individuals (as intended third party
hire me; claims for discrimination         beneficiaries to this agreement).

                                       3
consultant for Wyatt, the Commissioner                   declaratory relief, and we
stated:                                                  shall proceed to seek such
        We will do whatever is                           relief on behalf of the
        necessary to ensure that the                     Department of Labor and
        Virgin Islands’ workforce                        the prospective employees
        receive every ‘employment                        of Wyatt. We expect to
        protection’ guaranteed to                        gather affidavits to support
        them under our labor laws.                       suc h an ac tion fro m
        You are hereby advised that                      prospective employees who
        a willful violation of 24                        were told they had to sign
        V.I.C. § 76 will be reported                     these agreements if they
        to Office of the Attorney                        wanted to be considered for
        General for prosecution.                         employment with Wyatt,
        Please cease and desist from                     and felt coerced into signing
        this p r a c tice.     Your                      the agreements.
        cooperation is expected.
                                                                        ***
       Wyatt nevertheless continued to use               The pre-employment dispute
the DRA as a condition of employment. 2                  resolu tion agreement
The Department of Labor then requested                   required by Wyatt, Inc. for
an opinion from the Office of the Attorney               prospective employees is in
General of the Virgin Islands regarding                  violation of 24 V.I.C. 76,
Wyatt’s use of the DRA. On March 1,                      and is unco nscionable ,
2002, the Attorney General issued an                     coercive, a n a dhesio n
opinion letter, stating:                                 contract, and is contrary to
       We find that this case is ripe                    an important public policy
       f o r i n j u n c t iv e a n d / o r              in the Virgin Islands which
                                                         recognizes the employment
                                                         r e a l i t y o f a n i s la n d
   2                                                     economy.
     In an apparent effort to reconcile
the dispute over the use of the DRA, the
                                                  After the Attorney General issued the
Commissioner and Wyatt’s attorney
                                                  opinion, the Commissioner notified Wyatt
conferred by telephone before the
                                                  of his intent to bring charges if Wyatt
Commissioner sent the first letter. Wyatt
                                                  continued to use the DRA.
agreed to remove objectionable language
                                                          The Government, however, never
from the DRA concerning employment at
                                                  filed suit against Wyatt. Instead, on March
will but continued to use essentially the
                                                  20, 2002, Wyatt instituted an action for
same DRA. The two also met after the
                                                  declaratory and injunctive relief against
Commissioner sent the first letter but did
                                                  the Government. In Count I, Wyatt sought
not resolve the dispute.

                                              4
a declaration under the Federa l                     granted Wyatt. The motion was granted.
Declaratory Judgment Act, 28 U.S.C. §                HOVENSA’s complaint in intervention
2201(a ), and the Virgin Islands                     alleged the same counts as Wyatt’s,
Declaratory Judgment Act, 5 V.I.C. §1261,            excluding the request for injunctive relief.
that 1) by agreeing to arbitrate, an                          After the suit had commenced
applicant or employee does not forego                Virginie George, Malcolm Maccow, Edgar
substantive rights, but instead agrees to            Berrios, and Claud Gaines, prospective
resolution of all disputes in an arbitral            employees whom Wyatt would not
forum; 2) the Federal Arbitration Act                consider for employment because of their
(FAA), 9 U.S.C. §§ 1 - 16, governs the               refusal to sign the DRA, moved to
enforceability of arbitration agreements             intervene as defendants. That motion was
covering employment disputes; 3) the                 also granted.3
DRA is protected by and enforceable                         The District Court became
under the FAA; 4) the DRA does not                   concerned about its jurisdiction to hear the
violate the WDA; 5) the DRA is not                   case and ordered the parties to address that
unconscionable; 6) the DRA is not                    issue. In its Memorandum Opinion dated
contrary to the public policy of the Virgin          June 5, 2002, the District Court concluded
Islands; 7) even if the DRA violates the             that it did not have subject matter
WDA, the WDA is preempted by the                     jurisdiction based on the alleged violation
FAA; and 8) the Commissioner’s “cease                of 42 U.S.C. §1983. The District Court
and desist” letters are unenforceable to the         held, however, that it did have federal
extent they purport to require Wyatt to              question jurisdiction pursuant to 18 U.S.C.
abandon its use of the DRA. In Count II,             § 1331, based on Wyatt’s claim that the
Wyatt claimed a violation of the federal             FAA provides a substantive right to enter
civil rights statute, 42 U.S.C. § 1983, and          into an arbitration agreement and that any
alleged that the Commissioner was                    local law in conflict with the FAA is
attempting to deprive Wyatt of its liberty           preempted by virtue of the Supremacy
interest in entering into lawful contracts. In       Clause of the United States Constitution.
Count III, Wyatt sought injunctive relief            Wyatt, V.I., Inc. v. Government of the
against the Commissioner. Wyatt named,
as defendants, the Government of the
Virgin Islands by and through the Virgin                3
                                                          The prospective employees also
Islands Department of Labor and Cecil
                                                     moved to reopen the evidence to allow
Benjamin, in his Official Capacity as
                                                     presentation of evidence of “coercion,
Commissioner of the Virgin Islands
                                                     duress, lack of ability to apply for jobs
Department of Labor.
                                                     elsewhere, the illegality of the provision
        HOVENSA moved to intervene as
                                                     and the public policy of the Virgin
a third party beneficiary to Wyatt’s DRA
                                                     Islands.” The District Court denied the
because the DRA granted HOVENSA the
                                                     prospective employees’ motion to reopen
same right to demand arbitration as it
                                                     the evidence.

                                                 5
Virgin Islands, 2002 WL 31599790, * 2               violative of public policy, 369 F.3d at 274,
(D.V.I. June 5, 2002).                              and we affirmed an order compelling
        The District Court ruled that               arbitration pursuant to the DRA. 369 F.3d
declaratory relief was an appropriate               at 275.
remedy in the case because Wyatt was                       II. JURISDICTION AND
facing “a threat of liability if it continues              STANDARD OF REVIEW
to use the Dispute Resolution Agreement                     The District Court purported to
without a determination of its legality.” In        exercise jurisdiction pursuant to the
granting declaratory relief in Wyatt’s              general federal question statute, 28 U.S.C.
favor, the court first noted that there was         § 1331.
no preemption issue because there is no                     We have jurisdiction over this
Virgin Islands law or policy directly in            appeal pursuant to 28 U.S.C. § 1291,
conflict with enforcement of the DRA                which gives the courts of appeals
under the FAA. The District Court next              jurisdiction over appeals from all final
concluded that the DRA is enforceable               decisions of the district courts. We
under the FAA because it is not                     exercise plenary review over whether a
unconscionable, coercive, or contrary to            cause of action is ripe. See Doe v. County
public policy. Finally, the District Court          of Centre, PA, 242 F.3d 437, 452 (3d Cir.
denied Wyatt’s request for injunctive               2001).
relief. The court reasoned that any further                     III. DISCUSSION
Government action would be unlikely as a                           As one ground of appeal, the
result of the declaratory judgment entered          prospective employee defendants have
in Wyatt’s favor.                                   challenged the District Court’s decision to
        The Go vern men t and th e                  exercise judicial review of the case on the
prospective employees filed their appeals           ground that the case is not yet ripe.5 First,
on June 7, 2002, and September 27, 2002,            they submit that the Commissioner’s cease
respectively. 4 Wyatt does not appeal the           and desist letters were not orders within
District Court’s denial of injunctive relief.       the meaning of 24 V.I.C. § 68(c). They
                                                    further urge that, even if the cease and
       During the pendency of this appeal,          desist letters are considered orders, the
we have held in Lloyd v. HOVENSA,                   Commissioner never petitioned the
L.L.C., 369 F.3d 263 (3d Cir. 2004), that           Territorial Court for enforcement of the
Wyatt’s DRA was not unenforceable as                orders. They argue that, because the
                                                    Territorial Court never entered a decree

   4
     The prospective employees filed a
                                                       5
motion to reconsider in the District Court                The prospective employees relied
on June 19, 2002, but they withdrew that            on a ripeness argument in their brief and
motion on September 27, 2002 and filed              at oral argument, but the Government did
a notice of appeal the same day.                    not rely on this ground for appeal.

                                                6
enforcing the orders, there was no final            Ashwander v. Tennessee Valley Auth.,
administrative or state action; therefore,          297 U.S. 288, 325 (1936). The Act is
the case was not ripe for judicial                  constitutional “so far as it authorizes relief
intervention.                                       which is consonant with the exercise of the
       Wyatt and HOVENSA contend that               judicial function in the determination of
the case is ripe for judicial review because        controversies to which under the
the Commissioner’s “cease and desist”               Constitution the judicial power extends.”
orders constitute concrete action in the            Aetna, 300 U.S. at 240.
sense that the orders affect Wyatt’s                       In order for there to be a “case of
primary conduct, namely what contracts              actual controversy” in the constitutional
Wyatt can utilize in its hiring process.            sense, the controversy must be
Additionally, Wyatt asserts that it had no                 one that is appropriate for
choice but to bring its action for                         judicial determination. A
declaratory and injunctive relief because it               justiciable controversy is
thought it would be subject to fines or                    thus distinguished from a
imprisonment under 24 V.I.C. § 75 if it                    difference or dispute of a
continued to ignore the orders of the                      hypothetical or abstract
Commissioner.                                              character; from one that is
       We agree with the prospective                       academic or moot. The
employee defendants that this case is not                  controversy must be definite
ripe under the “case of actual controversy”                and concrete, touching the
requirement of the Declaratory Judgment                    legal relations of parties
Act of 1934, 28 U.S.C.A. § 2201. Because                   h a v i n g a d v e r s e le g a l
we decide the appeal on this basis, we will                interests. It must be a real
not go on to discuss the other grounds for                 and substantial controversy
appeal.                                                    admitting of specific relief
       The Declaratory Judgment Act                        through a decree of a
creates a remedy by which federal courts                   conclusive character, as
“may declare the rights and other legal                    distinguished from an
relations of any interested party seeking                  opinion advising what the
such declaration” when there is a “case of                 law would be upon a
actual controversy.” 28 U.S.C. § 2201(a).                  hypothetical state of facts.
The Supreme Court, in upholding the
constitutionality of the Act, has interpreted       Aetna, 300 U.S. at 240-41 (citations
the remedy as limited to cases and                  omitted). The conflict between the parties
controversies in the constitutional sense.          must be ripe for judicial intervention; it
See Aetna Life Insurance Co. of Hartford,           cannot be “nebulous or contingent” but
Conn. v. Haworth, 300 U.S. 227, 240                 “must have taken on fixed and final shape
(1937). A “case of actual controversy”              so that a court can see what legal issues it
means one of a justiciable nature.                  is deciding, what effect its decision will

                                                7
have on the adversaries, and some useful                 of actual controversy” in an action seeking
purpose to be achieved in deciding them.”                declaratory and injunctive relief, under the
Wycoff, 344 U.S. at 244.                                 Federal Declaratory Judgment Act, to
           Interrelated to our discussion of             establish that certain film products were
what constitutes a “case of actual                       being transported in interstate commerce.
controversy” in the constitutional sense is              The Utah Public Service Commission had
the ripeness doctrine. The purpose of the                denied the plaintiff’s application for
ripeness doctrine is to “prevent the courts,             authorization to carry film commodities
t h r o u g h avoidance of prema ture                    within the state. The plaintiff commenced
adjudication, from entangling themselves                 an action in federal court, seeking both a
i n a b s t ra c t d is a g r e e m e n t s o v er       declaratory judgment that its carriage of
administrative policies, and also to protect             motion picture film and newsreels between
the agencies from judicial interference                  points in Utah constituted interstate
until an administrative decision has been                commerce and an injunction from
formalized and its effects felt in a concrete            interfering with this transportation.
way by the challenging parties.” Abbott                  Wycoff, 344 U.S. at 239.
Laboratories v. Gardner, 387 U.S. 136,                            The Court decided that the case was
148-49 (1967), overruled on other                        not ripe for judicial review. First, the
grounds, Califano v. Sanders, 430 U.S. 99,               Court noted that the dispute had not
105 (1977). In determining whether a                     matured to a point where the Court could
dispute has matured to a point to require                see what controversy w as going to
judicial adjudication, courts must consider              develop. Id. at 245. It was not enough
“the fitness of the issues for judicial                  tha t the pl a i n ti f f f e a r e d f u tu re
decision and the hardship to the parties of              administrative or judicial action by the
withholding court consideration.” Id. at                 commission. Id.
149. A dispute is not ripe for judicial                           Second, the Court noted that the
determination “‘if it rests upon contingent              declaratory proceeding, as it was invoked
future events that may not occur as                      by the plaintiffs, not only “foreclos[ed] an
anticipated, or indeed may not occur at                  a d m i n i s tr a t i v e b o d y , ” b u t w a s
all.’” Doe v. County of Centre, PA, 242                  “incompatible with a proper federal-state
F.3d 437, 453 (3d Cir. 2001) (quoting                    relationship.” Id. at 247. The Court
Texas v. United States, 523 U.S. 296, 300                stated:
(1998)). “Claims based merely upon                                Declaratory proceedings in
‘assumed potential invasions’ of rights are                       the federal courts against
n o t enou gh to wa rrant jud icia l                              state officials must be
intervention.” Ashwander, 297 U.S. at                             decided with regard for the
325 (quoting Arizona v. California, 283                           implications of our federal
U.S. 423, 462 (1931)).                                            system. State administrative
           In Wycoff, the Supreme Court                           bodies have the initial right
faced the issue whether there was a “case                         to reduce the general

                                                     8
       policies of state regulatory                        $500 or imprisoned
       statutes into concrete orders                       not more than 3
       and the primary right to take                       months, or both.
       evidence and make findings
       of fact. It is the state courts             (emphasis added). We note first
       which have the first and the                that Wyatt does not mention
       last word as to the meaning                 potential prosecution under § 75 in
       of state statutes and whether               its complaint requesting declaratory
       a particular order is within                relief. Nor is § 75 mentioned at the
       the legislative terms of                    District Court hearing on April 4,
       reference so as to make it                  2002, or in the District Court’s
       the action of the State.                    Memorandum Opinion of June 5,
                                                   2002, granting declaratory relief to
Id.; Cf. Topp-Cola Co. v. Coca-Cola Co.,           Wyatt. In fact, at the April 5
314 F.2d 124, 126 (2d Cir. 1963) (holding          hearing, the Assistant Attorney
that, under Wycoff, District Court erred in        G e n e r a l , r e p r e se n t i n g t h e
exercising jurisdiction over the plaintiff’s       Government, stated:
action for declaratory relief because, just                         With respect
as federal “interference” with state                        to enforcement of a
administrative agencies and interpretation                  cease and desist
of state law is “condemned,” plaintiff’s                    order, I believe that
federal action seeking relief from                          there is no single
territorial administration of Puerto Rican                  way in which cease
trademark law is similarly condemned).                      and desist orders are
        The dispute presented in the case                   to be enforced.
before us is Wyatt’s claim that it was
facing prosecution under 24 V.I.C. § 75                           T      h      e
and the possibility of the imposition of                   government has at its
fines. Section 75 provides:                                arsenal more than
        Whoever wilfully                                   one technique,
        resists, prev ents ,                               including the seeking
        impedes or interferes                              of declaratory
        w i t h          t h e                             judgment, which was
        Commissioner or his                                the intention in this
        d u l y a u t h o r iz e d                         matter and which, to
        representative, in the                             some extent, appears
        performance of his                                 to be the direction in
        duties pursuant to                                 which it’s going.
        this chapter, shall be
        fined not more than                                         We      believe

                                               9
       that by getting a                           follow up the initial letters and the opinion
       court to adjudicate                         letter of the Attorney General is
       the dispute we would                        demonstrated by the statement, which we
       be resolving the                            quote above, of the Assistant Attorney
       issues raised by the                        General at the April 5 District Court
       cease and d esist                           hearing.
       order, and that’s it.                              As in Wycoff, the plaintiffs merely
                                                   feared potential future administrative or
        The government, however,                   judicial action and brought this action for
has never taken any steps to obtain                declaratory relief “to hold in readiness for
a declaratory judgment or to invoke                use should the Commission[er] at any
any other remedy as set out in                     future time attempt to” use his powers to
Chapter 3 of Title 24 of the Virgin                issue an order and enforce that order
Islands Code.       Such remedies                  through the Territorial Court. See Wycoff,
would include a petition for judicial              344 U.S. at 245. In essence, the dispute
enforcement of an order, pursuant                  between the parties is contingent upon
to § 69, a petition for judicial                   events that may not occur at all or may
review of an order, pursuant to §                  occur differently than anticipated. See
70, or an order for reinstatement of               Doe v. County of Centre, PA, 242 F.3d at
a wrongfully discharged employee,                  453. Because Wyatt did not give the
pursuant to § 77(c). Because the                   Commissioner the chance to proceed on its
penalties of § 75 are limited to                   own grounds, the Department of Labor
resisting, preventing, impeding or                 never had the opportunity “to reduce the
interfering with the Commissioner                  general policies of [its] state [statute] into
in the performance of his duties, as               [a] concrete order,” and the Virgin Islands
set out in Chapter 3, it would                     never had the opportunity to give the “last
appear that the Commissioner                       word” as to the meaning of the WDA and
would have to seek further remedial                whether the Commissioner’s order was
action under Chapter 3, than he has                “within the legislative terms of reference
done here, before he could invoke                  so as to make it the action of” the Virgin
the penalties of § 75. Wyatt’s fears               Islands. Wycoff, 344 U.S. at 247. Wyatt
appear then to be premature.                       has not yet felt the effects of final
        The only action that Commissioner          administrative or state action in a concrete
did take was to write two letters in which         way. Abbott Laboratories, 387 U.S. at
he requested that Wyatt “cease and desist”         148-49.     For the above reasons, we
its use of the DRA. Such a letter is not an        conclude that this cause of action is not yet
“order,” nor was there any evidentiary             ripe for review.
hearing held prior to the transmittal of                  The Go vern men t and the
either letter. The inconclusiveness of the         prospective employees also argue that the
Commissioner’s decision on how he would            District Court did not have federal

                                              10
question jurisdiction under 28 U.S.C. §                           IV. Conclusion
1331. They contend that W yatt’s request                    For the foregoing reasons, we will
for a declaration that “even if the                  reverse the District Court’s grant of
Agreement violates the WDA, the WDA is               declaratory relief and remand this case to
preempted by the FAA” is in reality an               the District Court with directions to
anticipated federal defense of preemption            dismiss it.
which, under the well-pleaded complaint
rule, does not by itself give the District
Court subject matter jurisdiction over
Wyatt’s cause of action. In response,
Wyatt submits that the District Court did
have jurisdiction, notwithstanding the
well-pleaded complaint rule, under Shaw
v. Delta Airlines, 463 U.S. 86 (1983).
Wyatt argues that they presented a federal
question over which the District Court had
jurisdiction because they sought to enjoin
the Commissioner from interfering with
their federal right to enter into arbitration
agreements on the ground that the WDA is
preempted by the FAA. See id. at 96, n.14
(“A plaintiff who seeks injunctive relief
from state regulation, on the ground that
such regulation is pre-empted by a federal
statute, which by virtue of the Supremacy
Clause of the Constitution must prevail,
thus presents a federal question which the
federal courts have jurisdiction under 28
U.S.C. § 1331 to resolve.”).
        Because we will dismiss this case
on ripeness grounds, we do not need to
decide the federal question jurisdiction
issue at this time. See Wycoff, 344 U.S. at
248-49 (“Since this case should be
dismissed in any event, it is not necessary
to determine whether, on this record, the
alleged controversy over an action that
may be begun in state court would be
maintainable under the head of federal-
question jurisdiction.”).

                                                11